FONIX CORPORATION EMPLOYEE STOCK GRANT AGREEMENT August 21, 2008 WHEREAS, the Board of Directors of Fonix Corporation, a Delaware corporation (the “ Company ”), has determined that the grant of shares of the Company’s Series A Common Stock to Mollie Allen (the “Employee”) in recognition and appreciation of services previously performed by the Employee on behalf of the Company is an effective means to align management interest with stockholder interests; WHEREAS, the continued participation of the Employee is considered by the Company to be valuable to the Company’s growth; and WHEREAS, the Company is willing to grant, and the Employee named below is willing to accept, shares of the Company’s authorized Common Stock, par value $0.0001 per share, according to the terms and conditions contained herein. 1.NOTICE OF GRANT OF STOCK Name: Mollie Allen You have been granted shares of Class A Common Stock of the Company, subject to the terms and conditions of this Agreement: Date of GrantAugust 21, 2008 Total Number of Shares of
